Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered June 21, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
We find that defendant’s waiver of his right to appeal any pretrial rulings, made in connection with his plea bargain, was voluntary, knowing and intelligent, and that the claims he raises on appeal, that the hearing court erred in denying suppression and that the hearing was unfair because of the People’s failure to preserve a 911 tape, are therefore unreviewable (People v Callahan, 80 NY2d 273). In any event, defendant’s claims are both unpreserved and without merit. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.